Citation Nr: 1612007	
Decision Date: 03/24/16    Archive Date: 03/29/16

DOCKET NO.  02-07 824	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1. Entitlement to service connection for a urinary tract infection, to include incontinence.

2. Entitlement to service connection for erectile dysfunction.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Attorney


ATTORNEY FOR THE BOARD

A. Ishizawar, Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from September 1951 to April 1953.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a January 2002 rating decision of the Boston, Massachusetts Department of Veterans Affairs (VA) Regional Office (RO) that reopened the Veteran's claims of service connection for a urinary tract infection, to include incontinence, and erectile dysfunction, but denied the underlying service connection claims.  

In a decision issued in April 2006, the Board upheld the RO's denial of service connection for a urinary tract infection, to include incontinence, and erectile dysfunction.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In July 2008, the Court issued a memorandum decision that vacated the April 2006 Board decision and remanded the matters on appeal for readjudication consistent with the instructions outlined in the memorandum decision.  

In January 2009 and June 2014, the case was remanded for additional development and to satisfy notice requirements.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

At the outset, the Board recognizes that the Veteran's appeal has been pending since 2002 and that there have been previous remands for additional development.  While the Board regrets the delay involved in remanding this case again, it is also of the opinion that further development of the record is required to comply with VA's duty to assist the Veteran in the development of the facts pertinent to his claim.  See 38 C.F.R. § 3.159.

Specifically, the Veteran's claim was most recently before the Board in June 2014, when it was remanded for an addendum medical opinion.  The Board explained that in January 2009, it had remanded the claim to obtain an addendum opinion from the examiner who had conducted a VA examination in August 2001.  The remand and requested development was to obtain specific clarifying opinions in accordance with the Court's memorandum decision.  The Board then noted that the August 2001 examiner did not provide the required clarification.  Therefore, the Veteran's claims were being remanded again with instructions to return the Veteran's claims folder to the August 2001 VA examiner "for the purpose of preparing an addendum opinion."  The remand instructions further provided, "If the examiner is no longer available, then another comparably qualified examiner may respond instead."

On remand, the Veteran was provided a VA examination in December 2014.  This examination was not conducted by the August 2001 VA examiner, but was conducted by the same examiner who had conducted another VA examination in June 2012.  The RO then, in accordance with the Board's June 2014 remand instructions, readjudicated the Veteran's claim in an October 2015 supplemental statement of the case (SSOC).  

The Board notes, however, that subsequent to the October 2015 SSOC, in November 2015, the RO initiated another request with the Boston, Massachusetts VA Medical Center (VAMC) for an addendum medical opinion (no physical examination required) to address the Veteran's claims for service connection for a urinary tract infection, to include incontinence, and erectile dysfunction.  See November 2015 Compensation and Pension Exam Inquiry.  Significantly, this request appears to be addressed directly to the August 2001 VA examiner (as it identifies him by name).  A review of the record does not reflect that this request has been completed, cancelled, or that the Boston, Massachusetts VAMC has responded that the August 2001 VA examiner is unavailable to provide the requested opinion.
Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. 	Ascertain whether there is still a pending request for a VA addendum medical opinion request with the Boston, Massachusetts VAMC.  Once the VA addendum opinion request has been completed, a copy of the report should be obtained for association with the Veteran's claims file.

If the VA addendum medical opinion request has been cancelled or the August 2001 VA examiner is not available to provide the addendum medical opinion, such should be noted for record (with an appropriate explanation provided).

2. 	If any benefits sought on appeal remains denied, issue an SSOC.  The case should then be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999)

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




